EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McDonagh on 06/28/2021.

The application has been amended as follows: 

In the Title
METHODS AND SYSTEM FOR DETERMINING PARAMETERS FOR A PRODUCT 

In the Claims
1.	(Currently Amended) A computer-implemented method, comprising:
capturing, by a camera of a virtual assistant device, input media that includes a graphical representation of a user performing an activity;
generating, by the virtual assistant device, activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity and at least one characteristic of the activity, the activity characteristics data defining:
task sequence characteristics that indicate a plurality of tasks that are performed by the user during performance of the activity; and
output characteristics that indicate an output that is produced by the user resulting from performance of the activity;
determining, by the virtual assistant device, a first duration of time indicating an amount of time spent by the user during the performing the activity based on the input media;
virtual assistant device, parameters for a product based on the activity characteristics data, the product being usable for completing the activity without performing at least one of the plurality of tasks and in a second duration of time that is less than the first duration of time; [[and]]
responsive to determining the parameters for the product based on the activity characteristics data:
communicating, by the virtual assistant device, a message , the message specifying the product and describing a difference between the first and second durations of time; and
initiating, by the virtual assistant device, purchase of the product without input from the user.

2.	(Previously Presented) The computer-implemented method of claim 1, wherein the activity characteristics data further defines raw material characteristics that indicate one or more raw materials that are converted via performance of the activity.

3.	(Currently Amended) The computer-implemented method of claim 2, wherein determining the parameters for the product is performed based at least in part on the raw material characteristics and the output characteristics.

4.	(Original) The computer-implemented method of claim 1, wherein the product is a customized product that is designed to assist the user in performing the activity, and wherein determining the parameters for the product includes determining product customization parameters for generating the customized product.

5.	(Previously Presented) The computer-implemented method of claim 1, wherein the trained image recognition model is configured to:
identify at least one item of equipment that is used by the user during performance of the activity; and
determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the task sequence characteristics are generated based at least in part on the one or more movements.

captured by [[a]] the camera of the virtual assistant device or a video that is [[generated]]captured by the camera of the virtual assistant device.

7.	(Previously Presented) The computer-implemented method of claim 1, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media.

8.	(Canceled) 

9.	(Currently Amended) The computer-implemented method of claim 1 [[8]], wherein the message further comprises an indication of the first duration of time and the second duration of time.

10-20.	(Canceled)
one or more processors; 
a camera; and
a memory in communication with the one or more processors, the memory having computer-readable instructions stored thereupon that, when executed by the one or more processors, cause the one or more processors to:
capture, by the camera, input media that includes a graphical representation of a user performing an activity;
generate activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity, the activity characteristics data defining a plurality of tasks that are performed by the user during the performing the activity;
determine a first duration of time indicating an amount of time spent by the user during the performing the activity based on the input media;
determine, based on the activity characteristics data, parameters for a product that is usable for:
completing the activity without performing at least one of the plurality of tasks; 
completing the activity in a second duration of time that is less than the first duration of time; and
generating an output that results from the activity; [[and]]
responsive to determining the parameters for the product based on the activity characteristics data:
communicate a message , the message specifying the product and describing a difference between the first and second durations of time; and
initiate purchase of the product without input from the user.

22.	(Previously Presented) The system of claim 21, wherein the activity characteristics data indicates one or more raw materials that are converted into the output during the performing the activity.

23.	(Canceled)



25.	(Previously Presented) The system of claim 21, wherein the trained image recognition model is configured to:
identify at least one item of equipment used by the user during the performing the activity; and
determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the activity characteristics data is generated based at least in part on the one or more movements.

26.	(Currently Amended) The system of claim 21, wherein the input media includes at least one of a photograph 

27.	(Previously Presented) The system of claim 21, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media.

28-30.	(Canceled)



receiving, by a camera of a virtual assistant device, input media that includes a graphical representation of a user performing an activity;
generating, by the virtual assistant 
determining, by the virtual assistant device, a first duration of time indicating an amount of time spent by the user during the performing the activity based on the input media;
determining, by the virtual assistant  and in a second duration of time that is less than the first duration of time; [[and]]
responsive to determining the parameters for the product based on the activity characteristics data:
communicating, by the virtual assistant , the message specifying the product and describing a difference between the first and second durations of time; and
initiating, by the virtual assistant device, purchase of the product without input from the user.

32.	(Previously Presented) The computer-implemented method of claim 31, wherein the trained image recognition model is configured to:
identify at least one item of equipment used by the user during the performing the activity; and
determine one or more movements that are performed by the user with respect to the at least one item of equipment, wherein the activity characteristics data is generated based at least in part on the one or more movements.

33.	(Previously Presented) The computer-implemented method of claim 31, wherein the message further comprises an indication of at least one benefit of using the product versus performing the activity as represented in the input media.

34.	(Canceled)

35.	(Currently Amended) The computer-implemented method of claim 31 [[34]], wherein the message further comprises an indication of the first duration of time and the second duration of time.

36.	(Previously Presented) The computer-implemented method of claim 31, wherein the activity characteristics data further defines one or more raw materials that are converted via performance of the activity.

37.	(New) The computer-implemented method of claim 36, wherein determining the parameters for the product is performed based at least in part on the one or more raw materials and the output that results from the activity.

38.	(New) The computer-implemented method of claim 31, wherein the input media includes a video.

Reasons for Allowance
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant's invention. The following is an examiner’s statement of reasons for allowance: 
The most relevant prior art made of record includes Calman (U.S. 20120231840 A1), Do (U.S. 20090259687 A1), Aarabi (U.S. 20150339757 A1), and Bentley (U.S. 20120050529 A1).
Calman teaches capturing, by a camera of a virtual assistant device, input media that includes a graphical representation of a user performing an activity (Calman: [0054], [0077], [0099], [0113], [0123-0124]); generating, by the virtual assistant device, activity characteristics data by processing the input media using a trained image recognition model configured to automatically identify the activity and at least one characteristic of the activity, the activity characteristics data defining: task sequence characteristics that indicate a plurality of tasks that are performed by the user during performance of the activity; and output characteristics that indicate an output that is produced by the user resulting from performance of the activity (Calman: [0054], [0075], [0077], [0090-0091], [0096], [0099], [0123-0124]); determining, by the virtual assistant device, parameters for a product based on the activity characteristics data, the product being usable for completing the activity without performing at least one and in a second duration of time that is less than the first duration of time; and the message specifying the product and describing a difference between the first and second durations of time.
Do teaches analyzing video of a user performing an activity involving materials (Do: [0105]) and determining, by the virtual assistant device, a first duration of time indicating an amount of time spent by the user during the performing the activity based on the input media (Do: [0037], [0108]). Do does not explicitly teach the product being usable for completing the activity without performing at least one of the plurality of tasks and in a second duration of time that is less than the first duration of time; and the message specifying the product and describing a difference between the first and second durations of time.
Aarabi teaches recommending products based on analysis of a photo or video (Aarabi: [0002]), but does not explicitly teach the product being usable for completing the activity without performing at least one of the plurality of tasks and in a second duration of time that is less than the first duration of time; and the message specifying the product and describing a difference between the first and second durations of time.
Bentley teaches capturing an image of a user performing an activity, analyzing the image, and suggesting equipment based on the analysis (Bentley: [0070], [0079]), but does not explicitly teach the product being usable for completing the activity without performing at least one of the plurality of tasks and in a second duration of time that is less than the first duration of time; and the message specifying the product and describing a difference between the first and second durations of time.
Cited NPL Reference U teaches analyzing video of a user participating in an activity, but does not teach the product being usable for completing the activity without performing at least one of the plurality of tasks and in a second duration of time that is less than the first duration of time; and the message specifying the product and describing a difference between the first and second durations of time.

The examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.  The combination of features as claimed would not have been obvious to one of ordinary skill in the art as combining various references from the totality of the evidence to reach the combination of features as claimed would require a substantial reconstruction of the Applicant's claimed invention relying on improper hindsight bias.
It is thereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner Comment
In light of Applicant’s amendment, the prior art rejections have been withdrawn.

In light of Applicant’s amendment and the examiner’s amendment, the rejection under 35 U.S.C. 101 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684